EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R. Lynette Wylie on 5/10/2021.
The application has been amended as follows: 
	Claim 1.  A battery holder, adapted to fix two juxtaposed battery assemblies, wherein each of the battery assemblies includes a plurality of battery modules arranged along a predetermined axial direction, the battery holder comprising:
at least two connecting shafts, each of which extending along the predetermined axial direction, wherein the at least two connecting shafts respectively pass through the battery modules of each of the battery assemblies;
a first lateral frame, including two side frames, wherein each of the side frames includes a main plate, a first side bar, and a second side bar; each of the main plates has a first blocking surface, and the first side bar and the second side bar are respectively connected to two opposite sides of the main plate; the first side bar has at least one first perforation, and the second side bar has at least one second perforation corresponding to the at least one first perforation; the at least one first perforation of the first side bar has a first width in the predetermined axial direction, and the at least one second perforation of the second side bar has a second width in the predetermined axial direction, wherein the first width is greater than the second width; the first side bar of one of the side frames is adjacent to the second side bar of the other of the side frames; an engaging member passes through the at least one first perforation of the first side bar and the at least one second perforation of the second side bar which are adjacent to each other to fix the first side bar to the second side bar; each of the at least two 
a second lateral frame, having two second blocking surfaces, wherein the second blocking surfaces respectively face toward the first blocking surface of the main plate of one of the side frames; each of the at least two connecting shafts has another end connected to the second lateral frame; the battery assemblies are respectively disposed between each of the first blocking surfaces and a corresponding one of the second blocking surfaces;
wherein the side frames of the first lateral frame are movable in the predetermined axial direction along the first width of the at least one first perforation, thereby adjusting a distance between the first lateral frame and the second lateral frame;
wherein both of the first side bar and the second side bar extend alone another axial direction. and the another axial direction is perpendicular to the predetermined axial direction; in the another axial direction, a height of the at least one first perforation is the same as a height of the at least one second perforation;
wherein each of the at least two connecting shafts has two opposing ends which are fastenable to the first lateral frame and the second lateral frame such that the battery assemblies are  when assembled.
Claim 11.  A battery holder, adapted to fix a battery assembly, wherein the battery assembly includes a plurality of battery modules arranged along a predetermined axial direction, the battery holder comprising:
at least one connecting shaft, extending along the predetermined axial direction and passing through the battery modules; and

a bottom frame, wherein the two lateral frames are respectively engaged with the bottom frame and are movable along the predetermined axial direction;
wherein the bottom frame further has two first through holes; each of the lateral frames includes a bottom bar connected to a bottom of each of the main plates, wherein each of the bottom bars has a third perforation; a width of each of the third perforations in the predetermined axial direction is greater than a width of each of the first through holes in the predetermined axial direction; an engaging member passes through one of the third perforations and a corresponding one of the first through holes to fix the bottom bar to the bottom frame; 
wherein both of the first side bar and the second side bar extend alone another axial direction, and the another axial direction is perpendicular to the predetermined axial direction; in the another axial direction, a height of the at least one first perforation is the same as a height of the at least one second perforation;
when assembled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior arts either alone or in combination does not anticipate or render obvious the claims as a whole.  Noh is relied on to disclose a battery holder to fix two juxtaposed battery assemblies together having a first lateral frame having side frames, main plate, and side bars as claimed and a second lateral frame having blocking surfaces arranged as claimed with respect to the battery assemblies.  However, Noh does not disclose connecting shafts, or the use of an engaging member to connect two perforation together.  Merriman is relied on to disclose the connecting shafts limitation, and Kim is used to teach that it is known to use engaging member to connect two perforation together.   However, the prior arts does not further disclose the claimed arrangement of the perforation with respect to the first side bar and the second side bar, and the claimed arrangement of the connecting shafts.  For the reasons above, claims 1, 3-7, 11, 14, and 17-18 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723